The information in this case charges that appellant, F.C. Thomas, did in Cotton cotton, on the 14th day of December, 1921, wilfully and unlawfully manufacture certain spirituous liquor, to wit, corn whisky. The trial resulted in a conviction, and punishment fixed at 40 days' confinement in the county jail, and a fine of $100. To reverse the judgment rendered on the verdict he appealed by filing in this court on April 22, 1922, a petition in error with case-made.
The Attorney General has filed a confession of error as follows:
"Nowhere in the record does it appear that there was ever introduced a scintilla of evidence of any kind or character showing that any corn or other liquor, capable of being used as a beverage, containing more than one-half of 1 per cent. of alcohol measured by volume, was manufactured, or attempted to be manufactured, by the plaintiff in error. We submit the record of the court as being one that doesn't have a line of testimony contained therein to support the allegation *Page 442 
of the information filed, and respectfully suggest that this cause be reversed."
A careful examination of the record discloses that the evidence in the case is entirely insufficient to support the verdict and judgment of conviction.
The judgment is accordingly reversed.
MATSON, P.J., and BESSEY, J., concur.